WILKINS, District Judge.
I was satisfied at the close of the proofs that this libel ought to be dismissed, but the lucid argument of the proctor for libellant induced me to withhold a decree until further deliberation. 1 believe fully the testimony of the respondent Pridgeon as to the rate at which libellant was employed as engineer of his tug, and also as to his loss incurred by libellant’s unauthorized conduct in disabling the vessel by undertaking to remodel the engine at the *699home port, without the consent of the owner, who was personally present when the vessel reached the wharf. The engineer’s conduct-was unexeusable, and at the season and under the circumstances occasioned damage more than the amount of wages due.
In navigating a steamboat, the engineer commands and controls his own department, but this power cannot be extended beyond the voyage. When that terminates his power ceases, except so far as is necessary for repairing the engine and making ready for another voyage. He has no authority to remodel the engine without the consent of the owner. That consent was not obtained in this case, and the act of the engineer was one of gross insurbordination — working a forfeiture of his wages. Libel dismissed.